Citation Nr: 1527500	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a respiratory (claimed lung) disability. 

2. Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee with anterior cruciate ligament and medial meniscus tear.

[The issues of recoupment of separation benefits from November 2004 to June 2007 and entitlement to service connection for a left forearm disability will be the subject of separate decisions.]

REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to May 1979 and from July 1980 to June 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the RO.

In an April 2011 hearing at the RO, the undersigned Veterans Law Judge (VLJ) heard testimony regarding these claims on appeal. In a February 2014 hearing at the RO, the other undersigned VLJ also heard testimony regarding these claims on appeal. Transcripts of these hearings are of record.

By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102(a) (2013). Moreover, the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal. A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011). A letter was sent to the Veteran in November 2014 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal. In December 2014, the Veteran responded that he did not wish to appear at a hearing before a third VLJ. Therefore, in accordance with Arneson, an additional hearing is not needed.

The Board remanded these claims on appeal in July 2011 for further development of the record. The case has been returned to the Board for appellate consideration.

The issue of whether there was clear and unmistakable evidence (CUE) in a July 2010 rating decision denying service connection for a left ankle disability has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for service connection for a respiratory (claimed lung) disability, the Board finds that the October 2011 report of VA examination is inadequate to decide this claim on appeal. The October 2011 VA examination documents diagnoses of asthma (date of diagnosis 2010) and solitary pulmonary nodule (date of diagnosis May 1987). Also documented were results of CT (computed tomography) which showed right lower lobe findings, probably post tuberculosis and results of PFT (pulmonary function tests) which were judged to be normal. The examiner concluded, without explanation or rationale, that the Veteran had no current respiratory disability that is related to service. To rely on such inadequate examination to decide this claim would be error. See Stefl v. Nicholson, 21 VetApp. 12 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Here, there is documentation of lung disorder in service and evidence of current disorders. However, what remains unclear is the relationship between current disorders and the documented in-service disorder. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the inadequacy of the VA examination as noted above, remand is warranted to obtain a more thorough opinion.

With regard to the claim for a rating in excess of 10 percent for the right knee disability, The RO issued a Supplemental Statement of the Case (SSOC) on February 8, 2011 regarding this issue currently on appeal. Subsequently, the RO received additional evidence, including an October 14, 2011 VA right knee and lower leg examination report addressing the right knee disability. The Board has reviewed the examination report and finds that it is of such significance that it would need to be considered in the disposition of the Veteran's claim for an increased rating. It is incumbent upon the agency of original jurisdiction, here the RO, to issue a SSOC following its receipt of new and pertinent evidence; however, the RO never issued an SSOC addressing this pertinent evidence.  The absence of an SSOC constitutes a procedural error requiring a remand to the RO. See 38 C.F.R. §§ 19.9, 19.31, 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etioloty of each respiratory (lung) disability demonstrated proximate to or during the appeal period.  The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A clinical history should be obtained. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has or, at any time during the appeal period, had a respiratory (lung) disability that was due to disease or injury sustained in service.

2.  After consideration of all the evidence added to the claim file, to specifically include evidence added since the February 8, 2011 SSOC (addressing entitlement to a rating in excess of 10 percent for the right knee disability), the Veteran's claims for entitlement to service connection for a respiratory (lung) disability and entitlement to a rating in excess of 10 percent for the right knee disability should be readjudicated. Thereafter, the Veteran and his representative should be furnished with a SSOC.

Then, as indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________                                  _________________________
	U. R. POWELL                                                         H. N. SCHWARTZ	
	Veterans Law Judge,                                                 Veterans Law Judge, 
	Board of Veterans' Appeals                                      Board of Veterans' Appeals

______________________________
DENNIS CHIAPPETTA
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

